DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/8/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Internet web page cited in Citation No. 137 is unreadable, rendering the citation incomplete.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Applicant's election with traverse of Species A, Claims 1-23 in the reply filed on 9/19/2022 is acknowledged.  The traversal is on the ground(s) that a combined search and examination of the alleged species would not be a serious burden.  This is not found persuasive because i) no evidence was provided that a combined search and examination of the elected and non-elected species would not present a serious burden, ii) a search for the method of non-elected Species B and C would involve searching through thousands of patent and non-patent literature sources in different databases that is not required for the search of Species A and iii) for reasons set forth in the requirement for election mailed 7/19/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the strong base" in Claim 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, it is assumed that Claim 6 is intended to depend from Claim 5.

International Search Report
No International Search Report was found that corresponds to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,5-13,17-18,20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 2013/0206153).
Claims 1-2: Beeson et al discloses a method of preparing a whitened tobacco material (Abs, [0007]) comprising the steps of:
(i) in one particular embodiment, contacting a tobacco material with an aqueous solvent containing sodium hydroxide (reads on treating a tobacco material with a caustic wash) to give a residual tobacco pulp and a tobacco extract ([0034]-[0035], [0037]).  
(ii) in some embodiments, extracting the tobacco pulp more than one time, in which the solvent can vary, each time to provide an extracted tobacco pulp and a tobacco extract ([0039]-[0040]).  
(iii) treating the tobacco pulp with at least one of a caustic reagent and/or an oxidizing agent for a time and at a temperature sufficient to lighten the color of the tobacco pulp to give a whitened tobacco pulp (reads on the step of bleaching the extracted tobacco pulp) ([0055]-[0059]); 
(iv) clarifying the tobacco extract to remove higher molecular weight components [0041];
(v) in some embodiments, combining the whitened tobacco pulp with a clarified tobacco extract [0065]; and
(vi) drying the bleached tobacco pulp to form a whitened tobacco material ([0081]-[0082]).
The additional steps (iv) and (v) in Beeson et al are permitted by the open claims.
Claims 5-6: The disclosed caustic solution comprises NaOH, which is a strong base [0037].
Claim 7: Beeson et al discloses that exemplary oxidizing agents include hydrogen peroxide [0055], therefore, selecting and using hydrogen peroxide in the bleaching would have been obvious to one of ordinary skill in the art with a reasonable expectation of success.
Claims 8-9: In an embodiment, Beeson et al discloses contacting the tobacco material with the caustic reagent and the oxidizing agent separately [0059], thus disclosing more than one bleaching treatment prior to the drying step (reads on additional bleaching treatments with a strong base, an oxidizing agent or combinations thereof).  Alternatively, Beeson et al discloses a step of assessing the lightened color of the bleached tobacco material in comparison to untreated material [0064].  Therefore, one of ordinary skill in the art would have found it obvious to employ additional bleaching treatments to obtain the desired degree of whitening.
Claim 10: Beeson et al discloses that the tobacco material used comprises virtually all of the plant (which comprises at least lamina, stems, stalks, roots, etc.).  In one embodiment, Rustica stems are used in milled form [0026].
Claim 12: Beeson et al discloses treating the tobacco pulp with the caustic reagent at controlled atmospheric pressure or in a vessel open to ambient pressure [0062].  While the cited paragraph applies to the bleaching rather than the first caustic extraction, it teaches one of ordinary skill in the art that the tobacco can be treated at atmospheric pressure.  Since no particular pressure was specified for the first caustic wash, it would have been obvious to one of ordinary skill in the art to conduct the caustic wash at atmospheric pressure with a reasonable expectation of success in obtaining a suitable tobacco pulp.
Claim 13: Beeson et al discloses that the bleached tobacco material is preferably dried to a moisture content of less than about 55 percent, often less than about 45 percent, and for some products about 20 weight percent to about 40 weight percent prior to consumer use ([0081]-[0082]).  Therefore, it would have been obvious to one of ordinary skill in the art to dry the bleached tobacco material to a claimed moisture content on a wet basis with a reasonable expectation of success in obtaining a suitable product.
Claim 17: Beeson et al discloses that the combined, whitened tobacco material can be processed, blended, formulated, combined and/or mixed with other materials or ingredients, such as pH adjusters [0068].  Preferred pH adjusters provide a pH within the range of about 6 to 10 [0074].  Therefore, it would have been obvious to one of ordinary skill in the art to neutralize the pH to the claimed range.  Beeson et al discloses subsequently drying the formulation to a desired moisture content ([0081]-[0082]).  Therefore the neutralizing occurs prior to the drying step.
 Claims 11 and 18: Beeson et al discloses that the tobacco is provided in finely divided form by milling, which can be done following the whitening processes [0032]. The finely divided tobacco is provided in an average particle size range of about 0.3 to about 2 mm in some embodiments, more often about 0.5 to about 1.5 mm and most often about 0.75 to about 1.25 mm (e.g.-about 1 mm) [0031].
Claim 20: Beeson et al discloses that the tobacco material used comprises virtually all of the plant [0026] (which comprises at least lamina, stems, stalks, roots, etc.).  In one embodiment, Rustica stems are used in milled form [0026].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use at least about 90% by weight of roots, stalks or a combination thereof in the process of Beeson et al with a reasonable expectation of success in obtaining a suitable product.
Claim 22: Beeson et al discloses incorporating the whitened tobacco material within a smokeless tobacco product (Abs, [0013]-[0014]).
Claim 23: Beeson et al discloses that the smokeless tobacco product can comprise one or more additional components, such as those selected from the group consisting of flavorants, fillers, binders, pH adjusters, buffering agents, colorants, disintegration aids, antioxidants, humectants, and preservative [0015].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al in view of Kunz et al (US 2005/0034737).
The disclosure of Beeson et al is used as above.  Beeson et al does not disclose that the extraction solution a chelating agent.  However, Kunz teaches that, “The National Council of Radiation Protection and several scientific papers report that Pb-210 and Po-210 have been detected in tobacco and cigarette smoke,”  The Pb-210 and Po-210 have been identified as the most probable cause of certain cancers resulting from smoking (Abstract , [0002)].  Kunz further teaches that chelating is shown in studies  to reduce the concentration of Po210 in tobacco [0005]. Kunz also teaches that chelating tobacco products can bind metals thereby retarding decay and discoloration and enhancing flavor [0004].  Kunz discloses a treatment of tobacco with chelating agents applied during aqueous treatment of the tobacco just after harvesting (Claim 1).  The chelating agent can be EDTA ([0007], [0010]-[0011], [0015], Claim 1).  Suitable chelating agents are EDTA and DTPA (Claims 1 and 3).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include chelating agents EDTA and/or DPTA to at least one of the aqueous extraction solutions used to extract the tobacco material to retard decay and discoloration, enhance flavor and prevent certain cancers. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al in view of Mua et al (US 2005/0241657).
The disclosure of Beeson et al is used as above.  Beeson et al does not disclose dewatering the tobacco material using a screw press or a basket centrifuge following extraction and bleaching treatments.  However, Mua et al discloses a process for removing nitrogen containing compounds from tobacco, the process comprising mixing the tobacco solids and extracting them in an aqueous solution [0010], then dewatering the resulting material is by filtration, basket centrifuge, or by stacked disc centrifuge [0011].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to dewater the tobacco material following extraction and bleaching treatments in the process of Beeson et al in view of Mua et al using at least one of a screw press and a basket centrifuge to reduce the energy required for adjusting the moisture content of the product by drying to desired levels,

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al in view of Desprez et al (US 6221209).
The disclosure of Beeson et al is used as above.  Beeson et al does not disclose that the bleaching solution comprises one or more stabilizers in addition to an oxidizing agent.
Desprez et al discloses a process for bleaching a chemical paper pulp (abstract) with hydrogen peroxide in the presence of a stabilizing agent (Abs; Col. 1, lines 54-62). Desprez et al demonstrates in examples (Cols. 7-8) that adding sodium silicate and MgSO4.7H2O (stabilizers) to the peroxide bleaching stage (Example 3) results in an ISO brightness of 89.5, significantly higher than when no stabilizers are used (Example 2R), which results in an ISO brightness of 86.4.  Desprez et al states that inclusion of a stabilizer in the bleaching step results a “gain in brightness achieved during the final Stage P was 23.5.degree. ISO” (Col. 8, lines 34-35).
The art of Beeson et al, Desprez et al and the instant invention is analogous as pertaining to bleaching cellulosic pulp.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add one or more of the claimed stabilizers (magnesium sulfate, sodium silicate, and combinations thereof) in addition to an oxidizing agent (hydrogen peroxide) to the bleaching solution of Beeson et al in view of Desprez et al to improve the ISO brightness of the product.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al in view of Strickland et al (US 2006/0191548).
The disclosure of Beeson et al is used as above.  Beeson et al does not disclose mixing the extracted tobacco pulp with a wood pulp prior to bleaching the extracted tobacco pulp.  Beeson et al does teach that a smokeless product comprising the whitened tobacco composition can comprise fillers [0013].
Strickland et al discloses smokeless oral tobacco compositions (Abs, [0280]} comprising tobacco in granulated or powder form  (Abs, [0005], [0016], [0049]) and a filler such as wood pulp ([0009], [0050]).  It would therefore have been obvious to one of ordinary skill in the art to mix wood pulp as a filler into the smokeless product of Beeson et al in view of Strickland et al as a filler with a reasonable expectation of obtaining a suitable smokeless product.  Mixing in the wood pulp with the extracted tobacco pulp prior to the bleaching step would also have been obvious to allow bleaching and whitening of the tobacco and wood pulp together. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art is Beeson et al.  Beeson et al fails to disclose or suggest the molar ratio of the extraction solution to the tobacco material as claimed.  The prior art fails to provide motivation to modify Beeson et al to obtain the claimed molar ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748